U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 Commission File Number: 000-17064 Oasis Online TechnologiesCorp (Exact name of small business issuer as specified in its charter) Minnesota41-1430130 (State of other jurisdiction of(IRS Employer Identification No.) incorporation or organization) 4alcon Drive Suite 213 Mesa, Arizona 85215 (Address of principal executive offices including zip code) (480) 634-5840 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filerSmaller reporting company X. (Do not check if smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes XNo As of May 14, 2009, the Registrant had 22,189,542 shares of common stock, $.01 par value per share, outstanding.
